J-S16041-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    COREY LEWIS                                :
                                               :
                       Appellant               :   No. 1342 MDA 2021

        Appeal from the Judgment of Sentence Entered August 10, 2020
               In the Court of Common Pleas of Dauphin County
             Criminal Division at No(s): CP-22-CR-0002198-2018


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.

MEMORANDUM BY COLINS, J.:                      FILED: SEPTEMBER 21, 2022

        Corey Lewis appeals nunc pro tunc from the judgment of sentence

imposed following a bifurcated jury and nonjury trial in which Lewis was

convicted of attempted homicide, carrying a firearm without a license, and

possessing a firearm as a person prohibited from doing so.1 For these offenses,

Lewis received an aggregate sentence of twenty-one to forty-two years of

incarceration. On appeal, Lewis challenges both the weight and sufficiency of

the evidence used to establish his guilt. In addition, Lewis contends that the

lower court abused its discretion when it imposed consecutive sentences and,

in doing so, resulted in him receiving an excessive aggregate sentence that

____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1See 18 Pa.C.S.A. § 901(a); 18 Pa.C.S.A. § 6106(a)(1); and 18 Pa.C.S.A. §
6105(a)(1), respectively. The prohibited possession charge was adjudicated
by the court and decided on the same day as the jury’s verdict.
J-S16041-22



was not reflective of his ability to become rehabilitated. We affirm.

      Briefly, the facts underpinning Lewis’s convictions stem from a shooting

that occurred outside of Jazzland, a bar/nightclub located in Harrisburg,

Pennsylvania. Lewis fired several shots at the back of Antoine Jackson, and

resultantly, Jackson was struck twice by bullets discharged from Lewis’s

weapon.

      Before his trial began, the parties agreed that a prior conviction made

Lewis ineligible to possess a firearm. Therefore, the prohibited possession of

a firearm charge was bifurcated from the other two crimes, to be decided by

the court after his jury trial.

      At trial, despite there being a seemingly high number of people eligible,

the Commonwealth did not present any witnesses that were there on the night

the shooting occurred, including the victim. Instead, the Commonwealth

chiefly utilized the testimony of Detective Richard Gibney wherein he, inter

alia, identified Lewis from video footage taken from Jazzland’s security

system, which was set up both inside and outside of the facility.

      Detective Gibney first indicated that he positively identified both Lewis

and Jackson as being at various points throughout the bar, which, in that

phase of the recording, went on for approximately fifteen minutes. Then, after

Jackson left through a side door, Lewis, who put his hood over his head,

proceeded to follow him outside approximately one minute later. Lewis

pursued Jackson on foot and, in the process, fired several shots at him. After

that, Lewis ran away from the scene with police officers arriving roughly four

                                     -2-
J-S16041-22



to five minutes later.

      In more of his testimony, Detective Gibney identified that he had

discussed what had happened with Jackson while Jackson was recovering from

the shooting in a hospital. However, Detective Gibney conceded that: (1) there

was no search performed of Jackson’s phone to further the investigation even

though it was in his possession; and (2) there was no attempt made to find

the firearm Lewis used in the shooting. Eventually, Lewis turned himself in.

Lewis’s interview with Detective Gibney was played for the jury.

      Ultimately, the jury found Lewis guilty of attempted murder and

possessing a firearm without a license. Correspondingly, the court found Lewis

guilty of possessing a firearm as a person prohibited from doing so.

      At sentencing, which featured the court having had the benefit of a pre-

sentence investigation (PSI) report, Lewis was sentenced to fifteen to thirty

years of imprisonment for the attempted murder offense and consecutively

sentenced to six to twelve years of imprisonment for prohibited possession of

a firearm, with no further sentence imposed for his carrying of a firearm

without a license.

      Lewis did not file a direct appeal from his judgment of sentence, but

later sought nunc pro tunc relief pursuant to the Post Conviction Relief Act

(PCRA) to restore his direct appeal rights. See 42 Pa.C.S.A. §§ 9541-9546.

The court subsequently granted his PCRA petition, which allowed Lewis to file

both a post-sentence motion that would subsequently be denied as well as a

notice of appeal.

                                    -3-
J-S16041-22



      Having filed a notice of appeal, the parties have complied with their

respective obligations under Pennsylvania Rule of Appellate Procedure 1925,

and accordingly, this matter is ripe for review. On appeal, Lewis raises three

issues:

      1. Was the evidence presented at trial sufficient to sustain guilty
         verdicts for attempted homicide and carrying a firearm without
         a license?

      2. Did the lower court err in denying Lewis’s motion for a new trial
         because the verdict was against the weight of the evidence?

      3. Did the lower court abuse its discretion in imposing consecutive
         sentences and by not taking into consideration Lewis’s specific
         attributes?

See Appellant’s Brief, at 6 (reordered for ease of disposition).

      For claims challenging the sufficiency of evidence, we employ a well-

settled standard of review:

      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for the fact-finder. In
      addition, we note that the facts and circumstances established by
      the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant's guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. ... Finally, the finder of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.



                                     -4-
J-S16041-22



Commonwealth v. Brockman, 167 A.3d 29, 38 (Pa. Super. 2017) (citation

omitted).

      Lewis’s entire argument in this domain spans three sentences.

Replicated in full, he states:

      [t]he evidence presented here was insufficient to support a
      conviction for attempted homicide. Specifically, only Detective
      Gibney, who had no prior interactions with [Lewis] and had no
      previous knowledge of him, identified [Lewis] as the shooter. The
      Commonwealth did not present actual eye-witness testimony of
      the shooting despite numerous people being present at the bar
      that evening.

Appellant’s Brief, at 17. Lewis’s brief contains no description of the elements

of his convictions and does not have any corresponding citations to the record.

Moreover, Lewis has provided no authority to demonstrate that Detective

Gibney’s post hoc review of Jazzland’s video system and subsequent

identification of him is insufficient as a matter of law.

      In the absence of any specific argument challenging a discrete aspect

or multiple components of his crimes, we rely on the well-detailed opinion of

the lower court in its analysis as to why Lewis is not entitled to relief. Therein,

the court demonstrated why Detective Gibney’s identification was legally

sufficient, despite the lack of eyewitnesses used at trial:

            Detective Gibney testified that as part of his investigation,
      he reviewed video footage from several cameras located in and
      around the bar where the shooting occurred. With the video
      footage, he observed [Lewis] with the victim inside the bar having
      a conversation. A short while later, the two men walked to the
      bathroom together and returned to the table where they were
      seated. Detective Gibney then observed the victim exit the bar


                                       -5-
J-S16041-22


      and described how [Lewis] pulled his hood over his head and
      followed the victim outside, where the shooting occurred. [Lewis]
      was then seen on the video running up the street, after the shots
      were fired. Detective Gibney credibly testified that the person in
      the video, identified as the shooter, was [Lewis]. . . .

           Additionally, the jurors themselves watched the video
      several times in the courtroom during the trial and then asked to
      rewatch portions of the video during their deliberations.

Trial Court Opinion, 12/16/21, at 4 (citations to the record omitted). In

addition, the court noted that Lewis “admitted that he was at … Jazzland …

and that he talked to the victim inside the bar.” Id., at 5 (citation to the record

omitted).

      While it probably would have been helpful to the Commonwealth if it

had utilized at least one eyewitness to the shooting at trial, the video evidence

and subsequent identification by the Detective were, in the absence of any

authority to the contrary, clearly sufficient to establish that Lewis was the

shooter. Lewis’s admission that he was there on the night in question, while

not conclusive, further bolsters the notion that he repeatedly shot the victim.

Applying our standard of review, the jury was free to believe or not believe

the Detective’s testimony. That testimony was juxtaposed against the video

recordings, which the jury observed multiple times prior to reaching its

conclusions. Therefore, cognizant that the Commonwealth was the verdict

winner, the evidence used was sufficient to identify Lewis as the perpetrator

of the offenses beyond a reasonable doubt, and he is due no relief.

      In addressing Lewis’s weight of the evidence claim, the following


                                       -6-
J-S16041-22


principles govern our review. “The weight of the evidence is exclusively for

the finder of fact, who is free to believe all, none or some of the evidence and

to determine the credibility of witnesses.” Commonwealth v. Clemens, 242

A.3d 659, 667 (Pa. Super. 2020) (citation omitted). A verdict will only be

reversed as against the weight of the evidence where the evidence is “so

tenuous, vague and uncertain that the verdict shocks the conscience of the

court.” Commonwealth v. Delmonico, 251 A.3d 829, 837 (Pa. Super. 2021)

(citation omitted). The onus is on the factfinder to resolve both contradictory

testimony and questions of credibility, and we may not substitute our

judgment in its place. See Commonwealth v. Cramer, 195 A.3d 594, 600

(Pa. Super. 2018).

      A motion for a new trial based on a weight-of-the-evidence claim is

addressed to the discretion of the trial court, and as such, we review only the

lower court's exercise of discretion in its determination and not the underlying

question of whether the verdict is against the weight of the evidence. See

Commonwealth v. James, 268 A.3d 461, 468 (Pa. Super. 2021). When

reviewing a trial court's ruling in this regard, we give the “gravest

consideration to the findings and reasons advanced by the trial judge” because

it is the trial judge, not the appellate court, that had the opportunity to see

and hear the evidence presented. Delmonico, 251 A.3d at 837 (citation

omitted).

      Again, absent citation, Lewis asserts that the lower court “failed to


                                     -7-
J-S16041-22


consider the simple fact that the only evidence linking [him] to the crime was

identification testimony from Detective Gibney that [he] was the other person

in the video with the victim.” Appellant’s Brief, at 15. Lewis emphasizes that

Detective Gibney’s lack of knowing who he was prior to watching the video

and the fact that the Commonwealth only presented four non-eyewitnesses to

testify meant that there was an incredible amount of evidence missing from

trial. See id.

      While it does not appear that the trial court has specifically addressed

Lewis’s weight-based claim in its opinion, it implicitly found no validity to the

same when it denied his post-sentence motion. See Order, 9/22/21. Although

Lewis asserts what materially appears to be an identical identification-based

argument in his weight of the evidence claim, he still has provided no cogent

basis for this Court to conclude that the identification, itself, is problematic,

much less that a verdict rendered in his case shocks the conscience. In

addition, it is unclear as to the import of Detective Gibney’s lack of prior

experiences with Lewis.

      While we have stated, supra, that Commonwealth’s case likely would

have been benefited using at least one eyewitness, there was no obligation or

necessity for it to proceed in that manner. Here, the Detective, deemed to be

credible, unequivocally made a positive identification of Lewis at all relevant

points in the various video tapings. The jury then reached its determination

predicated on the Detective’s testimony in tandem with the videos it observed.


                                      -8-
J-S16041-22


Later, the lower court, who was in the best position to see and hear the

evidence as it had been presented at trial, denied Lewis’s post-sentence

motion, which specifically identified a weight-based claim. Based on the

Detective’s clear identification and lack of authority provided by Lewis

establishing the contrary, we are unable to conclude that the verdict that was

reached constituted a shocking conclusion. Therefore, it was clearly not an

abuse of discretion for the court to deny Lewis relief in his post-sentence

motion, and his weight-based claim fails.

      In his last issue, Lewis challenges the discretionary aspects of his

sentence. Like this memorandum’s other areas of analysis, for discretionary

sentencing claims, we rely on a well-established standard of review:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

      The right to appellate review of the discretionary aspects of a
      sentence is not absolute, and must be considered a petition for
      permission to appeal. An appellant must satisfy a four-part test to
      invoke this Court’s jurisdiction when challenging the discretionary
      aspects of a sentence.

            [W]e conduct a four-part analysis to determine: (1)
            whether appellant has filed a timely notice of appeal;
            (2) whether the issue was properly preserved at
            sentencing or in a motion to reconsider and modify
            sentence; (3) whether appellant’s brief has a fatal
            defect[, see Pa.R.A.P. 2119(f)]; and (4) whether
            there is a substantial question that the sentence

                                     -9-
J-S16041-22


            appealed from is         not   appropriate   under   the
            Sentencing Code.

                                      ****

      A substantial question will be found where an appellant advances
      a colorable argument that the sentence imposed is either
      inconsistent with a specific provision of the Sentencing Code or is
      contrary to the fundamental norms which underlie the sentencing
      process. At a minimum, the Rule 2119(f) statement must
      articulate what particular provision of the code is violated, what
      fundamental norms the sentence violates, and the manner in
      which it violates that norm.

Commonwealth v. Zirkle, 107 A.3d 127, 132 (Pa. Super. 2014) (citations

omitted).

      Looking at the record, Lewis filed a timely notice of appeal, filed the

requisite post-sentence motion to preserve this sentencing issue on appeal,

and, in his brief, he has included a facially appropriate concise statement

pursuant to Rule 2119(f). Accordingly, we proceed to determine whether he

has raised a substantial question.

      Lewis avers that “the sentence imposed … is manifestly excessive such

that it constitutes too severe a punishment where [his] incarceration for an

aggregate term of 21 to 42 years fails to consider the gravity of the offense

as it relates to the victim and [his] rehabilitative needs[.]” Appellant’s Brief,

at 13. While, in this section, he provides no further detail as to how the court

failed to, inter alia, consider his rehabilitative needs, a claim that the court

failed to consider this statutory requirement has been held by this Court to

constitute a substantial question. See, e.g., Commonwealth v. Downing,


                                      - 10 -
J-S16041-22


990 A.2d 788, 793 (Pa. Super. 2010) (relying on the verbiage of 42 Pa.C.S.A.

§ 9721(b)).2

       Lewis believes that the court failed to consider his rehabilitative needs

in conjunction with his asserted unlikelihood that he will reoffend. See

Appellant’s Brief, at 19. In addition, the lower court “could not consider the

gravity of the offense as it related to the impact on the life of the victim, as

the victim did not appear at either trial or for sentencing.” Id.

       Our Sentencing Code establishes that:

       the court shall follow the general principle that the sentence
       imposed should call for confinement that is consistent with … the
       protection of the public, the gravity of the offense as it relates to
       the impact on the life of the victim and on the community, and
       the rehabilitative needs of the defendant.

42 Pa.C.S.A. § 9721(b). However, “[o]ur Supreme Court has determined that

where the trial court is informed by a pre-sentence report, it is presumed that

the court is aware of all appropriate sentencing factors and considerations,

and that where the court has been so informed, its discretion should not be

disturbed.” Commonwealth v. Ventura, 975 A.2d 1128, 1135 (Pa. Super.

2009) (citation omitted). While a sentencing court must state, on the record,

its reasons for imposing a sentence, that requirement can be satisfied “by


____________________________________________


2 Despite our finding that he has raised a substantial question, we stress that
Lewis’s bald and unsubstantiated assertion, lacking in any kind of
development as to how his sentence violated the Sentencing Code, could have
warranted a finding that he has failed to satisfy this precept. If we proceeded
in this manner, we would have been without jurisdiction to consider his
underlying claim.

                                          - 11 -
J-S16041-22


indicating that he or she has been informed by the pre-sentencing report; thus

properly considering and weighing all relevant factors.” Id. (citation omitted).

      At sentencing, the court announced that it reviewed Lewis’s PSI report.

See Sentencing Hearing, 8/10/20, at 6. In its opinion, the court noted that

Lewis “has not challenged the pre-sentence report[] or the information

contained therein in any way.” Trial Court Opinion, 12/16/21, at 7.

      We find that Lewis has not pierced the presumption that the court,

having reviewed his PSI, was aware of the relevant sentencing factors and

made the appropriate considerations prior to sentencing. Other than vague

insinuations about his age and the fact that the victim did not testify, he has

not delved into any particular area demonstrating that the court imposed

either an unreasonable or excessive sentence. Conversely, Lewis’s two

sentences fell within the standard or mitigated range of the sentencing

guidelines.

      To the extent that Lewis challenges the ability for a court to impose

consecutive sentences, we note that courts generally have a great deal of

discretion to impose a sentence concurrently or consecutively. See, e.g.,

Commonwealth v. Prisk, 13 A.3d 526, 533 (Pa. Super. 2011).

      Absent any basis to conclude that the court abused its discretion in

sentencing, Lewis is, therefore, not entitled to any relief.

      With all three of Lewis’s claims being without merit, we affirm his

judgment of sentence.


                                     - 12 -
J-S16041-22


     Judgment of sentence affirmed.

     President Judge Panella joins this memorandum.

     Judge Kunselman concurs in the result.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/21/2022




                                 - 13 -